Case 1:19-cr-00850-JSR Document 147-2 Filed 02/17/21 Page 1 of 46




                EXHIBIT 2
Case 1:19-cr-00850-JSR Document 147-2 Filed 02/17/21 Page 2 of 46
Case 1:19-cr-00850-JSR Document 147-2 Filed 02/17/21 Page 3 of 46
Case 1:19-cr-00850-JSR Document 147-2 Filed 02/17/21 Page 4 of 46
Case 1:19-cr-00850-JSR Document 147-2 Filed 02/17/21 Page 5 of 46




                                                                    A003
Case 1:19-cr-00850-JSR Document 147-2 Filed 02/17/21 Page 6 of 46
Case 1:19-cr-00850-JSR Document 147-2 Filed 02/17/21 Page 7 of 46




                                                                    A005
       Case 1:19-cr-00850-JSR Document 147-2 Filed 02/17/21 Page 8 of 46




Honorable Jed S. Rakoff
United States District Judge,
Southern District of New York
500 Pearl Street
New York, NY 10007

Dear Judge Rakoff,

         Thank you for your service to the country and our justice system. My name is Sophie
Taylor, and I am Bill Taylor’s youngest daughter. I am twenty-three years old and I graduated
from college back in May. I moved back home with my parents in March after the coronavirus
shut down the University of Georgia, and I have been living here ever since. I graduated from
UGA with a degree in Criminal Justice, and after working as a temp for Honda Financial
Services for several months, I have received a job offer from Cherokee County’s Magistrate
Court. I start there on January 7th, 2021. I am writing to you today to provide you with some
information about my father and the man I have known him to be my entire life.
         I am incredibly excited to start working in my field. I have always been interested in
studying criminology, but I originally started out as a psychology major. I switched to marketing
in the middle of my freshman year in college and finally switched to criminal justice at the
beginning of my sophomore year. My parents were not thrilled with my choice at first; however,
my dad helped me come up with a list of potential careers I considered pursuing. He challenged
me to find out what steps would be necessary to obtain my dream job and to outline what a
specific career may look like over the next year, five years, and ten years. My dad has always
challenged me to go above and beyond and to learn as much as possible so I can make educated
decisions when it comes to deciding my future.
         On a similar note, while he is dreadfully allergic to dogs, my dad supported my decision
to volunteer with the Guide Dog Foundation and raise a golden retriever to be a seeing eye/bomb
detection dog. I had Pat for 16 months before he was sent up to New York to train with the MSA.
Unfortunately, Pat was not very good with his nose and was too distractible. About 6 weeks after
Pat left, I was contacted and was given a choice. I could adopt Pat for free, or forfeit my rights
and he would be sold to someone else. I knew my decision as soon as I saw that email. My
parents were both hesitant, as he sheds a lot and is a lot of responsibility. My dad sat me down
and went through all necessary and possible expenses that come with having a dog. While I was
training him, I paid for his food and toys but never had to worry about vet bills or medication as
those were covered by the Foundation. After creating a whole new budget with my dad, I
officially adopted Pat and have had him with me ever since. My dad loves him just as much as I
do, and he takes him on walks and spoils him when I’m not home. I’ve been really blessed in my
life with two parents who love me, support me, and who try to set me up for success every step
of the way.




                                                                                            A006
       Case 1:19-cr-00850-JSR Document 147-2 Filed 02/17/21 Page 9 of 46




         When I was a kid, I was not a very sporty girl. My older sister was always the one
playing sports; lacrosse, soccer, softball, you name it, she tried it. I was quiet, and shy, and a
gigantic book nerd. My dad and I used to bond a lot over science fiction books. When I was in
middle school, I tried my hand at sports and played basketball with my church. For context, I
stopped growing at 5 foot 3 inches and religiously only wore glasses until the 8th grade when I
finally got used to sticking contacts in my eyes. I had a mouth full of metal and was terrified of
getting hit in the face with a ball so you can imagine how horrible I was at basketball. My dad
used to take me to practice; he was at almost every game, cheering on the sidelines even when I
didn’t catch the ball or when I missed the hoop completely, which was pretty much every time I
threw the ball. I played all three years of middle school, and my dad supported me every year
and kept me motivated even when I was close to giving up.
         In middle school I also participated in a competition called Future Cities, wherein a group
of 3 middle-schoolers first create a “successful” city of over 50,000 residents on SimCity. After
creating that simulation, we had to come up with an innovative idea for a city that exists in a
particular time in the future; finally, we had to build that city using recycled materials. In the 8th
grade, the future assigned to everyone in the competition was one that was depleted of natural
resources. My dad was my team’s mentor. He helped us every step of the way, from being our
sounding board for ideas, some of which were crazier than others, to helping us figure out the
best way to create a sturdy, realistic and futuristic city out of wood, boxes, cans, and plastic
bottles.
         My dad is the kind of dad who always stops what he is doing to come kill a spider for me;
he is the kind of dad who is ready to drop everything to drive 2 hours to Athens, Georgia at
10pm on a random Friday night after I called in tears about a terrible date. My dad cannot be
summed up in one letter; even 10 letters could not encompass everything my dad has done for
me and my family. He has been a constant source of support and love, and he has always been
there, not just for me but for everyone else in our family as well. Thank you again for your
service and I hope you are staying safe and healthy during this trying time.

Sincerely,

Sophie Taylor




                                                                                               A007
Case 1:19-cr-00850-JSR Document 147-2 Filed 02/17/21 Page 10 of 46




                                                                     A008
Case 1:19-cr-00850-JSR Document 147-2 Filed 02/17/21 Page 11 of 46




                                                                     A009
Case 1:19-cr-00850-JSR Document 147-2 Filed 02/17/21 Page 12 of 46




                                                                     A010
Case 1:19-cr-00850-JSR Document 147-2 Filed 02/17/21 Page 13 of 46




                                                                     A011
Case 1:19-cr-00850-JSR Document 147-2 Filed 02/17/21 Page 14 of 46




                                                                     A012
      Case 1:19-cr-00850-JSR Document 147-2 Filed 02/17/21 Page 15 of 46




December 18, 2020


Honorable Jed S. Rakoff
United States District Judge,
Southern District of New York
500 Pearl Street
New York, NY 10007

Re: William Charles Taylor




Dear Judge Rakoff,


I am writing today on behalf of my brother William Charles Taylor (Bill). Thank you for your
service and for taking the time to read my letter as I respectfully request that you consider a
sentence that is of the utmost lenient nature.

I am the oldest of the 4 siblings and am active as clergy in the Indiana United Methodist
Conference. Currently, I am part of a conference initiative called “Front Porch Ministries” and
pastor two churches in the Warsaw Indiana area. I am also chaplain for Sands Office Equipment
where I am the “advocate of the culture” and strive to direct decisions based on our moral
compass. In the year 2021 I will turn 60 to which Bill will surely point out how “old” I am.

My experiences are too numerable to list, as you have other letters to read. I have witnessed
first-hand my brothers love for family, his desire to allow faith to guide his movements
individually, as a family and as a leader in the corporate world. He also has a strong desire a
passion, to make a difference in the lives of others by using the gifts and talents he has been
blessed with in the medical field.

Bill has always been one who sets the bar high with the expectation of excellence in all he does.
This can be seen in all areas of his life from cooking on the big green egg to painting a room in
his house, or helping someone carry their groceries. He goes beyond the normal, setting high
standards in this life as he knows we only have one shot in this journey together.

Bill and his family opened their home to my oldest son in his college years as he found an
internship in Georgia. They were gracious to take in an outgoing college kid, fed him,
encouraged him, challenged him to give of his best and go the extra mile in everyday living. Bill
mentored Jason and guided him in college decisions, as well as general directions in life.




                                                                                             A013
      Case 1:19-cr-00850-JSR Document 147-2 Filed 02/17/21 Page 16 of 46




Our family has experienced the sting of death as we know it here on this earth, with my
daughter at the age of 22 and our brother Bryan Lee at the age of 40 who passed just a few
years after her. As a parent suffering from the loss of a child… there are no words that can
express the gratitude we have for our family and friends who have carried us during our time of
grief and sorrow and the reality of missing a loved one every day of our lives. On both
occasions Bill and his family dropped everything to fly to Indiana immediately. He was part of
decision making that was clear and precise, he took care of the smallest of tasks and the
insurmountable when it came to covering the cost of my brother’s funeral, as he didn’t have
any health or life insurance. He did this in the back ground knowing this would have been a
great burden on my parents. My mom and dad were not aware of his full generosity until weeks
later. Shortly after our brothers passing, Bill felt as all of us did, the importance of making
memories with our family while we were mentally and physically able. He put together and
paid for our parents, siblings and their spouses a vacation package. We only wish we had that
experience and those memories with our brother Bryan while he was living.

In my experience my brother is caring, level headed, a leader, driven, loving, grateful, honest,
wise, decerning, giving, forgiving, trustworthy, a jokester and hates to lose at Euchre. So…
based on my knowledge of Bill’s character and conduct to which he was accused and convicted
this is inconsistent with his prior history and character. I pray for mercy, compassion and
discernment as you contemplate his sentence.




Sincerely
Rev. Carolyn Jo Kern




                                                                                           A014
Case 1:19-cr-00850-JSR Document 147-2 Filed 02/17/21 Page 17 of 46
Case 1:19-cr-00850-JSR Document 147-2 Filed 02/17/21 Page 18 of 46




                                                                     A016
Case 1:19-cr-00850-JSR Document 147-2 Filed 02/17/21 Page 19 of 46
       Case 1:19-cr-00850-JSR Document 147-2 Filed 02/17/21 Page 20 of 46




December 31, 2020

Honorable Jed S. Rakoff
United States District Judge,
Southern District of New York
500 Pearl Street
New York, NY 10007

Re: Bill Taylor Sentencing Letter of Support

Dear Judge Rakoff,

Thank you for your service and taking the time to read this letter. My name is Paul J. Fitzpatrick. I am a
friend and colleague of Bill Taylor. I am 59 years old, a healthcare and medical device c-level executive
and work with startup and small medical device companies including currently serving as the fractional
CEO of Advanced Catheter Therapies, Inc based in Chattanooga TN. I provide pro bono mentoring to
entrepreneurs and have served as a volunteer board member to several life science/medical device
professional associations including currently being elect to service as Chairman of the Board for Life
Sciences of Tennessee for 2021/2022. I began my healthcare career in the public/private EMS services
sector as a professional paramedic for 18 years. I live in Maine but split my time between Maine,
Tennessee, and Georgia.

I am writing to you on behalf of Bill to provide some information that I hope you will consider in making
your decision with regard to Bill’s sentencing. I have known Bill for 12 years. I first met Bill when we
were both going through work related transition along with several other healthcare executives. This
group was comprised of several members of the Atlanta based Kettering Executive Network (KEN)
www.ketteringsuccess.org . This is an organization for senior executives that it’s members help other
members in work transition and has a mantra of “paying it forward” both professionally and personally.

Bill and I along with other members of KEN, all healthcare executives, hit it off and started to network
and try to help each other. When you are going through a transition it is always difficult in many ways
including emotionally. Bill and I along with this group started meeting regularly to support one another
and explore the potential of building a healthcare consulting practice together (we actually called it the
“Healthcare Insight Group”). This never got off the ground, but I can tell you that through these
numerous meetings, over many years, and on occasion going out with Bill and his wife Carol socially, his
support and encouragement to me and others was invaluable! Further his knowledge of healthcare and
medical devices is extensive and always without question patient focused that at the end of the day
would improve patient care, doing things the right way and not taking shortcuts through the product
development, regulatory or commercialization phases of a healthcare or medical device company.

Bill has always been willing to step up and offer help and guidance to others. He is a family first father
to Sophie and Libby and husband to Carol. He is simply a good person that I am happy to call a friend. I
know little about what he was accused of which led to his conviction. What I do know and can say
without hesitation or reservation is this is shocking. It is truly inconsistent with his character, reputation
in the industry and our personal relationship.




                                                                                                        A018
Case 1:19-cr-00850-JSR Document 147-2 Filed 02/17/21 Page 21 of 46
       Case 1:19-cr-00850-JSR Document 147-2 Filed 02/17/21 Page 22 of 46




December 20, 2020


Honorable Jed S. Rakoff
United States District Judge,
Southern District of New York
500 Pearl Street
New York, NY 10007


Dear Judge Rakoff,
My name is Robert E. Guldberg, and I was director of the Parker H. Petit Institute for
Bioengineering and Bioscience at the Georgia Institute of Technology in Atlanta, GA from 2010
– 2018. I was also a professor of mechanical and biomedical engineering at the same institution
for over 22 years. During that time, I became acquainted with Mr. Bill Taylor and wanted to
provide you with some information that I hope you will consider in making your decision with
regard to his sentencing.
I have known Bill for at least 10 years through working with the company MiMedx as a
scientific consultant on evaluating their injectable micronized amniotic membrane product for
osteoarthritis. Bill also volunteered his time as a member of the Petit Institute External Advisory
Board. Bill was an active member of the board for several years during which time he provided
critical advice and feedback to help guide the strategic research and educational priorities of the
institute. In addition to our professional relationship, I had numerous personal discussions with
Bill, particularly about our children who are similar in age. Not long after meeting Bill, he
provided sponsorship for my son’s travel baseball team. Later, as his daughter considered
different career options, he asked if I would be willing to talk with her about careers in science,
which I was happy to do.
About 10 years ago, MiMedx asked me to create an educational lecture on the proteins contained
in placental-derived amniotic tissues and what was known about their potential therapeutic
functions. Throughout my work with MiMedx, I was never once pressured from anyone at the
company to promote their materials or products; rather, their goal was for me to produce an
educational lecture based on evidence in the scientific literature. To prepare for the lecture, I of
course did extensive background reading and learned a great deal about this unique immune-
privileged tissue that has been used for various medical applications by physicians for decades.
After giving my lecture, I approached MiMedx with a proposal to study whether the injectable
micronized form of their amniotic material might be effective for treating osteoarthritis (OA).
Having published over 250 papers on treatment strategies for musculoskeletal injuries and
degenerative conditions like OA, I had an intuition that the properties of micronized amnion
might be effective for treating degenerative joint disease. My lab had previously published a
very rigorous quantitative method to test OA therapeutics in an in vivo model of meniscal injury
in rats combined with 3D micro-CT image analysis of cartilage surface degeneration (1-5).



                                                                                              A020
      Case 1:19-cr-00850-JSR Document 147-2 Filed 02/17/21 Page 23 of 46




MiMedx agreed to provide financial support for the in vivo studies as well as a PhD student
stipend. The results of those studies have been published in top journals in the field (6-10) and
demonstrate that if sized and delivered appropriately, micronized amnion tissue effectively slows
development of OA disease and even partially reverses already arthritic joints. This preclinical
work was sufficiently promising enough that MiMedx initiated a human clinical trial, which if
successful may provide an important new therapy for the 40 million+ patients in the US alone
suffering from osteoarthritis.
I tell this story because I have experienced many people from industry who have tried to
influence my opinion of their technology or control what we published. There was never a hint
of that from Bill or his team and I was always impressed with their sincere interest in
understanding the science behind their product and determining whether it could help people
who were suffering. As tangible evidence of this, our most recent publication (10) details
negative results for the MiMedx product when the size of the particles is reduced too much.
My associations with Bill at MiMedx were limited to scientific discussions and I do not know the
details of this case. However, I can say that I have only known Bill to be a person of high
character and someone highly supportive of scientific evidence.


Sincerely,




Robert E. Guldberg, Ph.D.


Selected Relevant References
(Full list: https://pubmed.ncbi.nlm.nih.gov/?term=guldberg%20r&sort=date)
   1. Palmer, A.W., Guldberg, R.E., Levenston, M.E., “Analysis of Cartilage Fixed Charge
      Density and Three-Dimensional Morphology Via Contrast-Enhanced Microcomputed
      Tomography,” Proceedings of the National Academy of Sciences U S A, 103(51):19255-60,
      2006.

   2. Xie, L., Lin, A.S.P., Levenston, M.E., Guldberg, R.E., “Quantitative Assessment of Articular
      Cartilage Morphology via EPIC-μCT,” Osteoarthritis and Cartilage, 17(3):313-320, 2009.

   3. Xie, L., Lin, A.S.P., Guldberg, R.E., Levenston, M.E., “Nondestructive Assessment of sGAG
      Content and Distribution in Normal and Degraded Rat Articular Cartilage via EPIC-µCT,”
      Osteoarthritis and Cartilage 18(1):65-72, 2010.

   4. Xie, L., Lin, A.S.P., Kundu, K., Levenston, M.E., Murthy, N., Guldberg, R.E., "Quantitative
      Imaging of Cartilage and Bone Morphology, Reactive Oxygen Species, and Vascularization




                                                                                            A021
   Case 1:19-cr-00850-JSR Document 147-2 Filed 02/17/21 Page 24 of 46



   in a Rodent Model of Osteoarthritis," Arthritis and Rheumatism, 64(6):1899-908, 2012.

5. Thote, T, Lin, A.S.P., Raji, Y., Moran, S., Stevens, H.Y., Hart, M., Kamath, R., Guldberg,
   R.E., Willett, N.J., "Localized 3D Analysis of Cartilage Composition and Morphology in
   Small Animal Models of Joint Degeneration," Osteoarthritis and Cartilage, Aug;21(8):1132-
   41, 2013.

6. Willett, N.J., Thote, T., Lin, A.S.P., Moran, S., Raji, Y., Sridaran, S., Stevens, H.Y.,
   Guldberg, R.E., "Intra-articular Injection of Micronized Dehydrated Human Amnion/Chorion
   Membrane Attenuates Osteoarthritis Development," Arthritis Research Therapy, Feb
   6;16(1):R47, 2014.

7. Willett, N.J., Thote, T., Hart, M., Moran, S., Guldberg, R.E., Kamath, R., “Quantitative Pre-
   Clinical Screening of Therapeutics for Joint Diseases Using Contrast Enhanced Micro-
   Computed Tomography,” Osteoarthritis and Cartilage, Sep;24(9):1604-12, 2016.

8. Reece, D.S., Thote, T., Lin, A.S.P., Willett, N.J., Guldberg, R.E., “Contrast-Enhanced uCT
   Imaging of Early Articular Changes in Pre-Clinical Model of Osteoarthritis, Osteoarthritis
   and Cartilage, Jan;26(1):118-127, 2018.

9. Salazar-Noratto, G.E., Nijs, N.D., Stevens, H.Y., Guldberg, R.E., Gibson, G.C., “Regional
   Gene Expression Analysis of Multiple Tissues in an Experimental Animal Model of Post-
   Traumatic Osteoarthritis, Osteoarthritis and Cartilage, Feb;27(2):294-303, 2019.

10. Reece, D.S., Burnsed, O.A., Parchinski, K, Marr, E.E., Salazar-Noratto, G.E., Lin, A.S.P.,
    Willett, N., Guldberg, R.E., “Reduced Size Profile of Amniotic Membrane Particles
    Decreases Osteoarthritis Therapeutic Efficacy,” Tissue Engineering Part A, Jan;26(1-2):28-
    37, 2020.




                                                                                           A022
Case 1:19-cr-00850-JSR Document 147-2 Filed 02/17/21 Page 25 of 46
Case 1:19-cr-00850-JSR Document 147-2 Filed 02/17/21 Page 26 of 46




                                                                     A024
Case 1:19-cr-00850-JSR Document 147-2 Filed 02/17/21 Page 27 of 46
Case 1:19-cr-00850-JSR Document 147-2 Filed 02/17/21 Page 28 of 46




                                                                     A026
Case 1:19-cr-00850-JSR Document 147-2 Filed 02/17/21 Page 29 of 46




                                                                 A027
Case 1:19-cr-00850-JSR Document 147-2 Filed 02/17/21 Page 30 of 46
Case 1:19-cr-00850-JSR Document 147-2 Filed 02/17/21 Page 31 of 46
       Case 1:19-cr-00850-JSR Document 147-2 Filed 02/17/21 Page 32 of 46




                                                             Gloria Matthews, DVM, PhD, DACVS




                                                             January 14, 2021

Honorable Jed S. Rakoff
United States District Judge,
Southern District of New York
500 Pearl Street
New York, NY 10007

Cc: Michael Packard, Quinn Emanuel

Dear Judge Rakoff:

My first introduction to Bill Taylor was over the phone nearly 5 years ago, when we discussed the
possibility of me joining the Mimedx team to help galvanize legitimacy for their amnion-chorion
based products by converting the company, both culturally, and operationally, from a distributor
of human tissue-based products into a best-in-class biologics company, uniquely recognized
amongst peers for excellence in science, advanced innovation, and commercial success. Pete
(Petit) and Bill had brought the company to this critical juncture through strategic expansion and
diversification of the product portfolio, leading to capture of increasing market share, resulting
in what was largely very real growth. Medical use of the company’s flagship product, Epifix, has
spared tens of thousands of individuals from having their limbs amputated due to recalcitrant
diabetic foot ulcers. Similarly, in the past few years alone, over a thousand osteoarthritis suffers
have obtained long term relief from another Mimedx product, Amniofix Injectable. The sheer
numbers of patients with other disorders that have benefited from the product lines that Bill was
operationally responsible for creating and marketing are staggering. The quality of some of the
careers that were launched from the ranks of approximately a thousand individuals MiMedx
employed and cultivated during Bill’s tenure is also impressive.

When I joined MiMedx in September, 2017, Bill was keen to have me take on the role of Senior
Vice President of Research and Development, reporting directly to him, based on my background
running diverse teams and optimizing organizational structure to efficiently develop biologics-
based therapeutic products at Genetics Institute, Genzyme, Sanofi, and Histogenics. I am a Board




                                                                                             A030
       Case 1:19-cr-00850-JSR Document 147-2 Filed 02/17/21 Page 33 of 46




Certified equine orthopaedic surgeon with 25 years experience building and leading effective
teams, both in the clinic and in the bio-pharmaceutical industry, which I like to think has given
me a fairly well developed ability to accurately assess people, their character, and their potential.
It is for this reason that I write to you today, on Bill’s behalf, to hopefully provide some helpful
perspective that you might consider as you make decisions on sentencing, regarding the type of
person Bill is and his potential for continuing to provide substantial positive impact in the
business community, the medical field, and also in broader society.

In addition to working with/for Bill, I coincidentally live in the same neighborhood as he does
north of Atlanta, where Bill has provided years of service on committees created by the
Homeowners’ Association. I know his wife Carole well, as she and Bill remain quite involved with
the community, even now that their daughters are young adults. When I first arrived, Bill helped
direct me to various organized activities, such as the book club that Carole and I both attend in
our community, as well as those organized for kids at the many local area parks. I have been a
guest at their home for dinner and for Bill’s 50 th birthday party. Prior to the COVID pandemic, I
would frequently see Bill and his family at St. Peter Chanel Catholic Church, which they faithfully
attend each week. In fact, at Mimedx, Bill insisted on providing employees access to religious
services and time off to attend at all of the annual sales meetings that occurred over a weekend,
despite a typically packed agenda.

Bill took exceptional care of Mimedx employees that were loyal to the company, taking a
personal interest in ensuring people were in the best roles to enable them to be fulfilled and
productive. Bill is a good teacher, combining his decades of business experience with a
straightforward no-frills communication style. He also has a great sense of humor and humility.
At those same annual sales meetings mentioned above, hilariously entertaining videos, the
internal production of which was overseen by Bill, carefully planned months in advance, and took
many weeks to complete, would be shown to the delight of hundreds of attendees, as much of
the content poked light-hearted fun at Bill himself and some of the other executives. During one
award ceremony for the sales team, Bill presented one of the Area Vice Presidents a “booby
prize” instead of his real award (which was given to him later), again much to the delight of the
attendees, joking that this was because the guy had beaten Bill at a game of cornhole earlier in
the day.

As a boss, Bill was extremely supportive, encouraging me to hire the resources I needed and
providing constructive input to my proposed strategies for restructuring pieces of the
organization. I never experienced anything from Bill, in dealing with me or anyone else, other
than ethical, objective, honest, authentic behavior, nothing like that of which he has been
accused and convicted. His follow-through on pre-employment promises and post-hire work
commitments was exemplary. He stood behind every statement he made and treated everyone



2
                                                                                              A031
       Case 1:19-cr-00850-JSR Document 147-2 Filed 02/17/21 Page 34 of 46




with respect and compassion. Even though the work environment in the cut-throat amniotic
membrane/wound care business was fast paced and could be chaotic and demanding, there was
a warmth in the culture that turned stone cold after Bill left the company.

I would be remiss if I did not mention what is to me the most significant barometer of Bill’s
character, his daughters Sophia and Olivia, both of whom are well grounded, talented,
accomplished, lovely young women with a clear-eyed view of the world and where they want to
be in it. Olivia Taylor, his oldest, worked for me at Mimedx, and was smart, hard-working,
humble, and unassuming. Her maturity outnumbered her years, as evidenced by the graceful way
in which she handled what had to be the torture of the daily accusations (the majority of which
were completely baseless) levied at her father by the company around her and the media after
Bill left MiMedx in the weeks before she was unceremoniously terminated because of the familial
association. That had to be a miserably severe punishment for both Olivia and Bill, as it is a rare
father that could bear to see his beloved daughter endure such treatment on his behalf. That
kind of resilience and strength of character typically derives from how and by whom children are
raised. Based on what I have experienced with Olivia and Sophia, I would say Bill has done an
awfully good job.

In closing, I am grateful for your handling of this case and for taking the time to read this letter
and consider its content. I believe Bill Taylor has a tremendous amount yet to contribute to the
world. Through this process, he has already been subjected to crushing punishment along
financial, familial, career, and reputational domains, dragged out over more than two years. I am
respectfully asking you to consider the whole picture and exercise leniency and perhaps some
creativity in sentencing. Again, thank you very much for your time.



Sincerely,



Gloria Matthews, DVM, PhD, DACVS

Chief Medical Officer
Ankasa Regenerative Therapeutics, Inc.

President and Managing Member
ClearSteer Consulting, LLC




3
                                                                                             A032
Case 1:19-cr-00850-JSR Document 147-2 Filed 02/17/21 Page 35 of 46
Case 1:19-cr-00850-JSR Document 147-2 Filed 02/17/21 Page 36 of 46
Case 1:19-cr-00850-JSR Document 147-2 Filed 02/17/21 Page 37 of 46
Case 1:19-cr-00850-JSR Document 147-2 Filed 02/17/21 Page 38 of 46




                                                                     A036
Case 1:19-cr-00850-JSR Document 147-2 Filed 02/17/21 Page 39 of 46
Case 1:19-cr-00850-JSR Document 147-2 Filed 02/17/21 Page 40 of 46




                                                                     A038
Case 1:19-cr-00850-JSR Document 147-2 Filed 02/17/21 Page 41 of 46




                                                                     A039
Case 1:19-cr-00850-JSR Document 147-2 Filed 02/17/21 Page 42 of 46




                                                                     A040
Case 1:19-cr-00850-JSR Document 147-2 Filed 02/17/21 Page 43 of 46




                                                                 A041
Case 1:19-cr-00850-JSR Document 147-2 Filed 02/17/21 Page 44 of 46
       Case 1:19-cr-00850-JSR Document 147-2 Filed 02/17/21 Page 45 of 46



Rick LeVaughn




February 16, 2021

Honorable Jed S. Rakoff
United States District Judge
Southern District of New York
500 Pearl Street
New York, NY 10007

RE: Bill Taylor Sentencing

Dear Judge Rakoff,

Thank you for your service in the court system, and volunteering to keep the courts running, and
appearing in person during the Covid-19 Pandemic.

My name is Rick LeVaughn, and I am a Director of Program Management at Aktiv Pharma Group, a
specialty pharma company. I am currently heading up a government (BARDA) program for an
emergency auto-injector designed as a counter terrorist antidote for nerve gas poisoning. I have been in
the Medical Device Industry for 26 years, and that is how I came to know Bill Taylor.

I have known Bill since I started working for him in 1995, when he first hired me as an R&D Engineer at
Gainor Medical, which would later become Facet Technologies, where he would later become CEO. I
worked with Bill at Facet until 2008 and then rejoined him at MiMedx in 2014, and worked with him
there until about 2019. My experience of Bill Taylor’s character during my 2 terms of employment
working with him are not congruent with what he is currently going through, and I would like to explain
this from my perspective.

Bill is a very generous and devoted family man, a friend, and a leader/innovator in the medical device
community.

Bill’s family is the most important thing in his life, and his eyes light up when he discusses his wife Carol
and their two wonderful daughters Olivia and Sophia. Olivia happens to be following in her father’s
footsteps as she has graduated from Georgia Tech with a BioMedical Engineering degree and is now
becoming influential in the Medical Device Industry.

If you know anybody who has suffered from diabetes, or the daily diagnostic steps of testing their blood
glucose, they have probably benefited from some of the innovative blood sampling technologies that Bill
Taylor has been responsible for in his career. For about 15 years of his career at Facet Technologies, he


                                                                                                      A043
       Case 1:19-cr-00850-JSR Document 147-2 Filed 02/17/21 Page 46 of 46



was devoted to decreasing the pain and increasing the compliance of people with diabetes through their
blood glucose testing regimen. Their testing, and corresponding diet are the most important for them
to maintain a high quality of life. He has many patents in the technological area of reducing pain for
people with diabetes (lancing devices). I worked with Bill on these products, and I know firsthand how
devoted he was to these objectives, and how much he pushed our group to excel for our end customers
[people with diabetes]. Bill is a very accomplished Mechanical Engineer himself, and this never left his
core as he pursued leadership positions and responsibilities increased in his career.

The generosity of Bill Taylor was displayed to me over my time working with him at both Facet
Technologies and MiMedx. While at Facet Technologies, he authorized and spearheaded the
sponsorship of our internal bicycling team for an American Diabetes Association annual charity event
(‘Tour de Cure’) where we would raise money for people with diabetes. I do not know how much
money total over the years from late 90’s into mid 2000’s, but I know our team was usually in the
running for top sponsor in the state of Georgia.

While at Facet Technologies and Mimedx, I managed the Cooperative education/intern programs that
was also spearheaded by Bill Taylor. At Facet we had 4 Co-op students per year and Bill authorized this
program with a goal of offering opportunities to local students studying engineering as well as several
from his alma-mater Purdue University. He remains highly connected to his former school, and it was
important for him to give back to that program. At Mimedx, I managed the intern program that again
was spearheaded by Bill Taylor, and this program gave many opportunities to students in disciplines
across the company with up to a dozen kids benefiting from this program per year (including my
daughter). Bill was a product of the Co-op program at Purdue, and was able to Co-op with Bayer
Healthcare, and this is where he got his start in the medical device industry.

Last, I would like to mention that Bill has maintained close friendships with those that he has worked
with over the years, and that many of the people that had worked with Bill at Facet Technologies,
followed him to MiMedx eventually, as he is a transformational leader in the industry, and success
follows him. I would say that we had over 20 people at MiMedx that came from Facet Technologies,
including myself that moved back from Colorado to Georgia for the chance to work under Bill’s
leadership again. The contagious passion that he had for people with diabetes, carried over to the
wound care segment that MiMedx served as well. I know that many people will still follow Bill, and I
hope there will be a time that he again thrives in the healthcare industry.

Thank you for taking the time to read my experience of Bill Taylor over the years I have known him, and
thanks for taking this into consideration during the sentencing later next week.



Sincerely,



Rick LeVaughn

                                                                                                A044
